Citation Nr: 1607493	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to March 1946.  The Veteran died in October 2009, and the appellant is his adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter in June 2015.

The Board observes that the appellant was scheduled to appear for a Board videoconference hearing in March 2014, but he failed to show.  Given the possibility that the hearing notice letter was not received by appellant due to an incorrect street number, pursuant to the Board's June 2015 remand instructions, the appellant was offered another opportunity to request a Board hearing by way of a November 2015 letter.  However, the appellant did not respond.  Notably, that letter was sent to his current address of record and was not returned undelivered.  Thus, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2009.  Neither the appellant nor the appellant's sister, meets the statutory definition of a child as defined in 38 U.S.C.A. § 101(4)(A). 
 
2.  The appellant has not provided evidence of expenses paid by him for the Veteran's last sickness or funeral. 


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, to include as the surviving child of  a veteran or as reimbursement for the decedent's final expenses, are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained   to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Regardless, the appellant was provided notice in November 2015 of how to establish entitlement to accrued benefits.  Specifically, he was asked to provide evidence that he paid the expenses related to the Veteran's last illness, funeral, or burial.  However, the appellant did not respond to that letter, which was sent to his most recent address of record and was not returned undelivered.  Nor has he set forth his specific theory of contention or provided evidence relevant to any claimed theory of entitlement to accrued benefits.  See Wood v. Derwinski, 1 Vet. App.   190, 193 (1991) (holding that "the duty to assist is not always a one-way street").  Accordingly, the Board finds that further efforts to elicit evidence would serve no useful purpose and, thus, should not be undertaken.

Turning to the merits of the appellant's claim for accrued benefits, upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2015).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5).

In this case, the appellant has not met the threshold requirement of establishing standing to receive accrued benefits.  Initially, the appellant's application for accrued benefits states that he was born in March 1960, and his sister was born in October 1957.  Accordingly, neither of the surviving children of the decedent was under the age of 23 at the time of the Veteran's death in October 2009.  Likewise, the appellant has provided no evidence, nor has he argued that he or his sibling became permanently incapable of self-support before the age of 18.  Thus, the requirements of 38 C.F.R. § 3.57(a) are not established in this case.  The appellant does not meet the requirements of a child of the Veteran, or of any other category of qualifying relative, which would entitle him to the decedent's accrued benefits.  See Burris, supra.  

Nor does the record show that the appellant is entitled to accrued benefits as reimbursement as the person who bore the expense of last sickness and burial of  the Veteran.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); Burris, supra, (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).

In this case, the appellant submitted the claim for accrued benefits, but he has not provided any evidence that he paid for the cost of the decedent's last illness, funeral, or burial in any part.  Indeed, he has not responded to requests for such evidence.  Thus, payment cannot be made to the appellant because he has not shown that he bore the burden of the decedent's final expenses. 

In sum, the appellant has not established standing to receive any accrued benefits due the Veteran at the time of his death, either as a "child" of the decedent, as he does not meet the age requirements, or as reimbursement for expenses related to the Veteran's last illness, funeral, or burial, as he has not shown that carried the burden of paying for those expenses.  Thus, the appeal must be denied.


ORDER


Entitlement to accrued benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


